Citation Nr: 1505744	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-25 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to the benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in February 2014.  The record contains a transcript of that hearing.

The Veteran's claim was remanded for additional development by the Board in May 2014.  The requested development having been completed, the matter is again before the Board.

The Veteran's claims for depression and for anxiety have been considered under the expanded designation of an acquired psychiatric disorder, to include depression and anxiety.  It is recognized that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App.1, 5-6 (2009).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disability that is etiologically related to a disease, injury, or event in service.

2.  The Veteran's current right shoulder disability is not etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

1.  An acquired psychiatric disability was not incurred in, or aggravated by, service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  A right shoulder disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, and for a right shoulder injury.  The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail all the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  That is, the Board must review the entire record but need not discuss each piece of evidence.  The analysis below focuses on what the most important, relevant evidence shows with respect to the Veteran's claims.  The Veteran must not assume that the Board has overlooked evidence that is not explicitly discussed in the analysis.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  In the interest of clarity, the Board will first discuss certain preliminary matters.

Veterans Claims Assistance Act of 2000 (VCAA)

The development of the Veteran's claim has been consistent with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Under the VCAA, VA has an enhanced duty to notify a claimant as to information and evidence necessary to substantiate a claim for VA benefits.  VA must notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).  The record indicates that the agency of original jurisdiction (AOJ) provided the Veteran with the required notice in accordance with the VCAA, including notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in August 2007, prior to the initial adjudication of the claim.

The VCAA also defines the obligations of VA with respect to the duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim was remanded for additional development by the Board in May 2014.  The Board remanded the Veteran's claim so that the Veteran could be scheduled for VA medical examinations to determine the nature and etiology of any current psychiatric disorder and of any current disability of the right shoulder.  The Board also ordered a readjudication of the Veteran's claims upon completion of the VA medical examinations.  Pursuant to the Board's remand instructions, the Veteran underwent VA medical examinations for his right shoulder and for an acquired psychiatric disorder in November 2014.  The Veteran's claims were then readjudicated by a supplemental statement of the case of November 2014.  Therefore the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also finds that all available, relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, service treatment records, and postservice VA treatment records.

As noted above, the Veteran was afforded a hearing before the undersigned VLJ at which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires the VLJ/DRO who chairs a hearing to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Consistent with Bryant, the VLJ complied with the duties of 38 C.F.R. § 3.103(c)(2) by fully explaining the issue on appeal during the hearing, discussing the Veteran's symptoms, and suggesting the submission of evidence that would help substantiate the claim.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board hearing or asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2).

The Veteran underwent VA medical examinations in October 2014 and November 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his medical history and VA e-folder (VBMS or Virtual VA), and documented his current medical conditions.  The Board concludes that the compensation and pension examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).
Service connection for an acquired psychiatric disorder,
 to include depression and anxiety

Legal Criteria

In general, entitlement to VA disability benefits may be granted for a disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  There must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether these requirements have been met, the Board evaluates the credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including psychoses, a disease or injury that manifests itself to a compensable degree within one year following separation from service may be presumed to have been incurred during service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  Proof of a chronic disease in service requires a combination of manifestations that identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim.  Competent medical evidence is required, unless lay observation is competent to identify the existence of the condition.  See 38 C.F.R. § 3.303(b) (2014).

Effective for claims filed after October 31, 1990, the law prohibits the payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  There can, however, be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence as to the merits of an issue material to the determination of the matter, the claimant will be given the benefit of the doubt in resolving the issue.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  To prevail, a veteran need only demonstrate an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, for a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Acquired psychiatric disability, to include depression and anxiety

With respect to Hickson element (1), current disability, the most recent medical evidence of record indicates the following diagnoses: cannabis use disorder, moderate, in early remission; stimulant use disorder, cocaine, moderate, in early remission; alcohol use disorder, mild, in early remission; and substance induced depressive disorder.  See November 2014 VA medical examination report.  In December 2012, a VA treatment record notes an "admitting diagnosis" of cocaine abuse and depression.  There are additional VA treatment records indicate a positive diagnosis for affective disorder/depression, recurrent episode major depressive disorder, alcohol abuse or dependence, drug abuse or dependence, cocaine abuse in remission, and substance-induced depressive disorder.   See, e.g., VA treatment records of June 2012, December 2011, August 2010 and November 2007.  Because the most recent medical evidence of record includes diagnoses of affective disorder and depressive disorder, Hickson element (1), current disability, is satisfied. 

With respect to Hickson element (2), in-service incurrence of an injury or disease, the Veteran has described in-service events that he contends are the cause of his psychiatric disability.  He specifically cites: stress, losing friends who died in a helicopter that was shot down, helicopters crashing on the deck of the vessel on which he was stationed, being sprayed with the parts of crashed helicopters, and the distress of assisting bloody and severely wounded persons.  See Veteran's February 2014 hearing testimony at 23.

Although the Veteran's service personnel records do not confirm the specific experiences that he reports, the Board finds that they are consistent with those of an individual working as a boatswain mate during the Vietnam War.  The Veteran's account of events is credible and suffices to establish that he was exposed to disturbing and stressful events during service.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  Hickson element (2) is therefore satisfied.

With respect to Hickson element (3), a connection between an in-service event or injury and a current disability, the Veteran has stated both that his depression began "not too long when I got out of the service" and before he left service.  See Veteran's February 2014 hearing testimony at 22-23.  He reports that, while he had formerly been an outgoing person, he isolated himself, did not eat or sleep, and chose to spend time alone in a dark room when out of the Navy.  Also, while in the Navy, he isolated himself in a depressive state of mind.  He maintains that depression and anxiety continued throughout his postservice years, and that only when he eventually reported to a doctor did he learn that he had been suffering from depression.  He purports that his depression is related to the stress of his military service and the events that he experienced.  Id at 22.  The Veteran reports nightmares with flashback images of a beach and seeing bombs explode.  He has said that he also frequently thinks about his friends who died in combat.  See July 2007 and July 2010 VA treatment records.  The Veteran also believes that his depression has caused his substance abuse.  See November 2014 VA examination report.

The Veteran underwent a VA medical examination in November 2014.  The examiner diagnosed the Veteran with diagnosed cannabis use disorder, stimulant use disorder, and alcohol use disorder, and concluded that it was less likely as not that these disorders were related to service and, further, that they did not appear to have been aggravated by military service.  See November 2014 VA medical report at 1, 11.  The examiner's rationale was that the Veteran began using or abusing those substances in his youth prior to service.  As for the diagnosed substance induced depressive disorder, the examiner also found no nexus, reasoning that the Veteran's depression was first documented in the 1990s, almost 20 years after the Veteran's military separation.  The examiner noted the Veteran's claim that he first received treatment in the 1980s at a community mental health hospital, the name of which the Veteran could not remember.  The examiner opined that the "Veteran's main issues have always been substance abuse and depression" and that these issues are unrelated to the Veteran's experiences in Vietnam.

The opinion is amply supported by the evidence of record.  As far back as December 2007, a VA medical examiner stated, "Although [the Veteran] described some stressors during service, these are rather general in nature (seeing explosions and hearing gun fire on shore), while his most significant stressors seem to have occurred after service."  See December 2007 VA examination report at 13.  There is ample notation of the Veteran's substance abuse, homelessness, and other challenges throughout the VA treatment records for the Veteran's depression, but there is very little reference to service in Vietnam.  In fact, the Veteran has more often cited other, non-service-related causes of his depression.  For example, he has stated that he was feeling stressed from the continuing decline in his mother's health.  See July 2010 VA treatment record.  Eventually his mother's death "threw him into a tailspin," causing him to relapse into substance abuse.  See December 2010 VA treatment record.  He has further stated that he "lost that structure and support" when his father and uncle died.  In July 2007, he told a clinician that he felt his depression was primarily due to stress associated with his current living conditions.  See July 2007 VA treatment record at 16.

Records of VA therapy sessions also show that the Veteran has at times said he felt troubled by employment issues, such as being fired or encountering difficulty in securing a job with a criminal record.  See November 2008 VA treatment record; July 2007 VA treatment record (in which the Veteran expresses uncertainty as to whether his depression stems from chemical imbalance or substance abuse).  In June 2009, the Veteran expressed the feeling that he had been depressed his "whole life" and that his depression had been getting worse in the past two years.  The Veteran mentioned no particular cause for his depression, stating that he felt as if "everything is going wrong [with] no job, no money, no house, no food."  The Veteran further stated that he had relapsed into alcohol and drug use.  See June 2009 VA treatment record.  

These statements attributed to the Veteran in his medical records are not cited here as a diagnosis, but rather as evidence supporting the medical viewpoint that the Veteran's depression and anxiety are not related to his military service.  No medical opinion links the Veteran's diagnosed disorder to active military service.  It is acknowledged that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Associating the Veteran's symptoms to a psychiatric diagnosis requires, however, specific medical training and is beyond the competency of the Veteran as a layperson.  See 38 C.F.R. § 3.159(a)(1) (2014) (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran may be competent to report his current and past psychiatric symptoms, he has presented no clinical evidence to contradict the VA examiner's finding of no nexus between the Veteran's disabilities and military service.  See 38 U.S.C.A. § 5107(a) (West 2014) (stating that it is the claimant's responsibility to support a claim for VA benefits).  Nor has the Veteran provided lay statements from family members or friends who might have attested to observable changes in the Veteran upon returning from service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b) (2014), discussed above, relating to chronicity and continuity of symptomatology.  The Veteran appears to be contending that he has had an acquired psychiatric disorder continually since service.  The considered medical opinion, however, is that the Veteran's depression is induced by his substance abuse.  He has been diagnosed with substance-use disorders and substance-induced depressive disorder.  Furthermore, as noted, in many service treatment records documenting the Veteran's therapy for depression and substance abuse, the Veteran himself has commonly cited other life circumstances, not his military service, as the likely cause of any psychiatric problem that he was experiencing at the time.

On the complex question of the nature and cause of the Veteran's depression, the competent evidence of record does not substantiate a nexus between the Veteran's psychiatric disorders and military service.  Therefore the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  The benefit sought on appeal is accordingly denied.

Service connection for a right shoulder disability

The Veteran seeks entitlement to service connection for a right shoulder disability.  With respect to Hickson element (1), current disability, VA treatment records note a history of right shoulder pain and an assessment of right shoulder pain.  See, e.g., June 2010 VA treatment record at 13; December 2009 VA treatment record at 18.  The most recent medical evidence of record indicates that the Veteran has a rotator cuff tear of the right shoulder.  See November 2014 VA medical examination report at 2.  Therefore Hickson element (1), current disability, is met.

As for Hickson element (2), in-service incurrence of an injury or disease, the Veteran alleges that he suffered a right shoulder injury in 1976 when he fell off his ship in port and into the water.  See Veteran's February 2014 hearing testimony at12.  He received no treatment at that time other than aspirin or other over-the-counter pain medication that was given to him informally on the vessel, and he also went on light duty.  The Veteran's service treatment records contain no record of treatment for the fall.  At the February 2014 hearing, the Veteran's representative stated, "So this fall, I believe it's the same fall that upon [sic] which his back has been linked to."  See February 2014 hearing testimony at 13.  The record reflects, however, that the Veteran has been granted service connection for degenerative disc disease of the lumbar spine as related to the service-connected disability of osteoarthritis of the right ankle.  See July 2013 rating decision.  Neither that rating decision, nor the one granting service connection for the right ankle, mentions a fall.  See August 2012 rating decision.  Nonetheless, because the Veteran's testimony as to a fall from his ship is credible, Hickson element 2 has been met.  The Veteran was injured during service when he fell from his vessel into the water in port.

With respect to Hickson element (3), a connection between an in-service event or injury and a current disability, the Veteran has stated that, following service, the right shoulder that he injured in his fall continued to ache, swell periodically, and be painful.  See Veteran's February 2014 hearing testimony at 17.  He denies any shoulder injuries after separation from service.  See November 2014 VA medical report at 2.

A February 1977 report of medical examination shortly before the Veteran's separation from service shows no abnormality of the Veteran's shoulders, and the Veteran did not report any shoulder issues.  Clinical evaluation of the upper extremities and the musculoskeletal system was normal at that time.

A June 2013 VA disability benefits questionnaire relating to shoulder and arm conditions diagnosed the Veteran as having a "left rotator cuff injury" and "bilateral shoulder degenerative arthritis."  In the medical history section of the questionnaire, the clinician summarized the onset and course of the Veteran's shoulder and/or arm condition as follows: "Veteran began having shoulder pain and reduced range of motion in 1997.  He has been seen by pcp and was told he had onset of arthritis.  He was evaluated at the VA in 1999.  He had a CT scan.  He was told he had a tear of rotator cuff.  He was given PT and analgesics."  See June 2013 VA disability benefits questionnaire at 4.

A VA medical examination of October 2014 contains a negative nexus opinion.  While the examiner made the statement, "I have no way of knowing whether or not his current partial-thickness tears are related to this stated fall in the military," she went on to state that a connection to service was "highly unlikely" and that the Veteran's injury more likely relates to the aging process.  See October 2014 VA examination report at 10. 

The most recent VA medical opinion concluded that the Veteran's rotator cuff tear of the right shoulder was less likely than not incurred during service or caused by an in-service injury.  See November 2014 VA medical report at 11.  The examiner based her negative nexus opinion partly on the view that the Veteran could be expected to have sought immediate treatment for a painful rotator-cuff tear during service, but that the Veteran's service treatment records contain no record of such treatment.  The examiner also placed significance on the fact that the Veteran did not seek treatment for his right shoulder until 1997, some twenty years after separation from service.  The examiner further reasoned that, while there is evidence of a right rotator cuff tear on the Veteran's October 2014 MRI, the plain film of his left shoulder also revealed, as noted in the MRI report, "degenerative changes noted with the left shoulder with minimal irregularities of the greater tuberosity, a finding commonly seen with rotator cuff tendinopathy."  The examiner therefore concluded that these similar, bilateral findings more likely indicated a bilateral shoulder disability that is part of the aging process and not related to military service.  Id. at 12.

The November 2014 VA medical report is probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and is supported by a rationale. Accordingly the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  The Board does not find the first part of the examiner's rationale--that the Veteran necessarily would have sought medical care in service because of the pain of such a shoulder injury-- to be persuasive.  The Veteran's explanation that the mentality and practice aboard the vessel at the time was to accept over-the-counter painkillers informally and not to complain is credible.  See Veteran's February 2014 hearing testimony at 12 ("My generation of guys, we didn't cry over stuff, we dealt with it").  Ultimately, however, the nexus element for the Veteran's right shoulder disability is not established because the medical opinion is that the presence of a similar rotator cuff tear in the Veteran's left shoulder indicates a bilateral disability resulting from aging.

The Board has carefully considered the Veteran's statements alleging that his right shoulder disability is related to the injury in service.  Under 38 U.S.C.A. § 1154(a) (West 2014), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In short, the Board cannot normally determine that lay evidence as to a diagnosis and a nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337, 1376-77 (Fed. Cir. 2006).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In the case at hand, the Board finds the medical opinion as to the etiology of the Veteran's right shoulder disability to be more persuasive than the Veteran's lay diagnosis.  See 38 C.F.R. § 3.159(a)(1) (2014) .  The Veteran has not provided competent medical evidence to rebut the more probative and persuasive medical opinions against the claim or to otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93(1995).  While accorded ample opportunity to furnish medical and other evidence as to a nexus, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (providing that a claimant has the responsibility to support a claim for VA benefits).  Therefore, the "nexus" element of Hickson has not been satisfied, and the claim for service connection for a right shoulder disability fails on that basis.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, is denied.

Entitlement to service connection for a right shoulder disability is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


